Title: To Thomas Jefferson from Bernard Peyton, 15 April 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
15 Apl 1822Yours covering the dft: on the Messers: Leipers of Philada: has been recd, & is sent on to Philada: for payment, this day, should it be sent you will only have to pay postage going & advise of payment. —I sent you this day by Mr  ’s Boat, to Milton, a package from F. A. Mayo the Book binder here—I am gratified to be able to inform you of Jefferson’s success with the Literary fund to the amt of $17,500, which I hope will put him at ease in his circumstances.Very respectfully Dr Sir Yours very TruelyBernard Peyton